Citation Nr: 1629880	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-23 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board previously remanded the appeal in February 2015 for additional development.  In January 2016, VA granted entitlement to service connection for posttraumatic stress disorder; hence, that issue is no longer before the Board.  

The Veteran and his spouse testified before the undersigned at a June 2014 Travel Board hearing.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record does not contain sufficient evidence to allow the Board to make a fully informed decision on the appeal.  While the September 2011 VA examiner provided a medical nexus opinion, it is inadequate, as it only addressed the Veteran's degenerative disc disease.  In this regard private and VA treatment records contain evidence that the Veteran has been diagnosed with a lumbosacral strain, sclerosis and dextroscoliosis.  See October 2008 Sweet Home Family Medicine Treatment Records; August and November 2012 VA Physical Therapy Treatment Records; March and June 2013 VA Treatment Records.

The opinion further failed to address the Veteran's report of chronic muscle-related issues since service.  In this regard, it must be noted that lay evidence can be competent evidence, Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77   (Fed. Cir. 2007), and the Veteran is competent to report his low back symptoms, to include complaints of pain since service.  Kahana v. Shinseki, 24 Vet. App. 428, 434   (2011) (holding that the Board erred in categorically rejecting lay evidence).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records pertaining to care for any low back disorder since January 2011.  Additionally, the Veteran should be requested to identify any private treatment records pertaining to a low back disorder that have not been submitted since 2008.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a new VA examination by an orthopedist to determine the nature and etiology of any and all diagnosed low back disorders, including degenerative disc disease, sclerosis, dextroscoliosis, and a lumbar strain.  All indicated tests must be accomplished.  The examiner must review the electronic Veterans Benefits Management System and Virtual VA claims files and indicate in the report that they were reviewed.  

For each diagnosed low back disorder, the physician must opine whether it is at least as likely as not (50/50 or greater probability) related to active service, including the Veteran's June 1969 injury while lifting parts in the motor pool.  The physician must also opine whether it is at least as likely as not that any diagnosed low back disorder is caused or aggravated by service-connected disability.  

The physician must address the Veteran's reports of having received regular chiropractic manipulation or other treatment of the spine since the 1970s, and his reported history of experiencing related symptoms since service.  See November 2012 VA Physical Therapy Treatment Records; June 2014 Travel Board Hearing Transcript at 11-18.

The physician is advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he is competent to report symptoms and functional limitations.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 

The physician must comment on the opinions of the September 2011 VA spine examiner and on evidence in VA and private treatment records regarding diagnoses of sclerosis and dextroscoliosis.  See October 2008 Sweet Home Family Medicine Treatment Records (sclerosis may reflect degenerative change or be due to prior trauma); April 2010 Sweet Home Family Medicine Treatment Records (very hard if not impossible to objectively provide that symptoms are due to May 2009 motor vehicle accident); June 2012 VA Treatment Records (x-ray indicating mild lumbar dextroscoliosis); August 2012 VA Physical Therapy Treatment Records.

A complete and adequate rationale is required for any and all opinions expressed.  If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4.  After the development requested has been completed, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented their consideration of both electronic claims folders, to include identifying the date range of Virtual VA and Veterans Benefits Management System records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Then, readjudicate the appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

